Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1.  An in vivo endoscope cleaning apparatus, comprising: a chassis adapted for having an endoscope attached thereto; a cleaning member at a distal end portion of the chassis; and a cleaning member movement mechanism at a proximate end portion of the chassis, wherein the cleaning member movement mechanism includes a control body and a motion control device, wherein the control body is rotatably coupled to the chassis, wherein the motion control device is attached to the control body and to the cleaning member through a coupling element attached to a coupling element engaging structure of the motion control device, wherein the coupling element engaging structure is coupled to the control body to inhibit unrestricted rotation movement therebetween over an entire range of rotation of the control and wherein the motion control device includes a motion control structure that defines an axial position of the cleaning member as a function of angular position of the control body.

EXAMINER'S COMMENT
	The claim has been amended to include the amendment to claim 1 in the Notice of Allowance mailed 2/4/22.   The Applicant submitted an amendment to the claim after final under 37 CFR 1.312 that simply corrected a grammatically issue within line 2, and inadvertently did not include the previously agreed upon amendment to the claim, wherein the word “through” was changed to “through”.   The corrected claim 1 is set forth above to be issued.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
3/2/22